Lumpkin, P. J.
1. If a transfer company, for a given fare charged and paid, undertakes to transport a passenger and his hand-baggage, it is, in a contest over the company’s liability for the loss of the baggage, immaterial whether or not it was the general custom of the company simply to carry passengers, and not to hold itself out as offering to carry their baggage without extra compensation.
2. In view of the facts brought to light on the trial of this case, the denial of the defendant’s motion to continue affords no cause for ordering a new trial.
3. There being ample evidence to show that the plaintiff’s hand-baggage, for the loss of which the action was brought, had been by him entrusted to the exclusive custody and control of the defendant, which was an incorporated city transfer company engaged in the transportation for hire of passengers and their baggage, and the evidence demanding a finding that he was not guilty of any negligence and that the defendant company did not exercise ordinary diligence in taking cave of his baggage, a charge to the effect that the liability of the defendant was that of an insurer, even if inapplicable (as to which no ruling is now made), was not harmful to the company.

Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.